UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2401




In Re:   GARY B. WILLIAMS,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                      (4:08-cr-00087-RGD-FBS)


Submitted:   February 23, 2009          Decided:   February 26, 2009


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary B. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Buterra       Williams,         a    federal      pretrial       detainee,

filed a document in this court styled as petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (2006), and a motion

to   stay      execution       of     the        district         court’s       order       for     a

psychiatric         evaluation      to     determine         Williams’         competence         and

sanity.       In the petition, Williams seeks an order reversing the

district      court’s       order     and       prohibiting        his    transfer          to    the

designated      facility        for       the     evaluation.             Upon       review,       we

conclude that Williams is not entitled to the relief sought.

              We review the district court’s finding of reasonable

cause    to   order     a   competency           evaluation       and     hearing       under      18

U.S.C.     § 4241      (2006)       for     an    abuse      of     discretion.             United

States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995).                                  Our review

of the record leads us to conclude that the court did not abuse

its discretion in granting the Government’s motion and ordering

an evaluation of Williams.

              Accordingly,          we      deny       Williams’          motion       to        stay

execution      of    the    district        court’s       order     and     deny      his   § 2241

petition.       We dispense with oral argument because the facts and

legal    contentions        are     adequately            presented       in    the    materials

before    the    court      and     argument         would    not     aid      the    decisional

process.

                                                                               PETITION DENIED

                                                 2